     2:20-cv-01748-BHH        Date Filed 12/16/20    Entry Number 29      Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


C. Holmes, a/k/a Cynthia Holmes,         )
a/k/a Cynthia Holmes, M.D., a/k/a        )
Cynthia Collie Holmes,                   )
                                         )
                     Plaintiff,          )
                                         )        Civil Action No. 2:20-1748-BHH
v.                                       )
                                         )                      ORDER
Granuaile LLC; J.P. Walsh, individually )
and as related to Granuaile LLC;         )
L. Walsh, individually and as related to )
Granuaile LLC,                           )
                                         )
                     Defendants.         )
________________________________ )

       This matter is before the Court upon Plaintiff Cynthia Holmes’ (“Plaintiff”) pro se

complaint. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

review.

       On August 5, 2020, Magistrate Judge Molly H. Cherry issued a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss Plaintiff’s complaint without prejudice. In her Report, the Magistrate

Judge explained that this action is barred by the doctrine of res judicata based on the final

judgment in a prior action filed by Plaintiff against the same parties and alleging the same

claims. See Holmes v. Granuaile LLC, et al., No. 2:16-cv-3969-BHH, 2019 WL 350391

(D.S.C. Jan. 29, 2019), aff’d, 778 F. App’x 222 (4th Cir. 2019) (hereinafter referred to as

“the prior action”). Attached to the Magistrate Judge’s Report was a notice advising

Plaintiff of the right to file written objections to the Report within fourteen days of being
      2:20-cv-01748-BHH        Date Filed 12/16/20      Entry Number 29       Page 2 of 4




served with a copy. Due to an inadvertent oversight in the Clerk’s Office, Plaintiff’s

objections were not electronically filed until August 31, 2020, although they were received

on August 21, 2020. (See ECF No. 23.) On August 27, 2020, the Court issued an order

adopting the Magistrate Judge’s Report without objection. However, once the Court

learned of the error in the late filing of Plaintiff’s objections, the Court promptly vacated its

order adopting the Report and reopened the matter for consideration of Plaintiff’s

objections. In the meantime, Plaintiff filed a Rule 59(e) order, which the Court now finds

moot based on the Court’s oral order vacating the Court’s prior written order. (See ECF

No. 24.)

       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       In her objections to the Magistrate Judge’s Report, Plaintiff first repeats largely

irrelevant portions of previous filings from both this case and from other cases she has filed

in this Court. Next, however, Plaintiff raises specific objections to the Magistrate Judge’s

Report. First, Plaintiff asserts that the Court should wholly disregard the dismissal of her

prior action, see No. 2:16-cv-3969-BHH, upon which the Magistrate Judge relies in finding

that this action is barred by the doctrine of res judicata. In support, Plaintiff asserts that the



                                                2
      2:20-cv-01748-BHH        Date Filed 12/16/20     Entry Number 29        Page 3 of 4




nuisance cause of action is continuing and ongoing and that, therefore, she is not barred

from filing a new claim. In addition, Plaintiff asserts that she did not consent to the referral

of this matter to a Magistrate Judge, and she claims that the Magistrate Judge lacks

jurisdiction to consider the matter.      Plaintiff also objects to the Magistrate Judge’s

conclusion that this action is frivolous, and she objects to a number of the citations

included in the Magistrate Judge’s Report. Overall, Plaintiff contends that there was no

determination on the merits in the prior action and that res judicata therefore does not

apply; that her cause of action is ongoing and covers a different time period after the

conclusion of her former action; and that this action presents a new nuisance cause of

action as a matter of law.

       After a thorough review of Plaintiff’s objections, the Court finds them wholly without

merit. As the Magistrate Judge explained, there was a final judgment on the merits in the

prior action as the Court granted summary judgment in favor of the defendants in the prior

action. Moreover, despite Plaintiff’s arguments to the contrary, the Court notes that

Plaintiff’s complaint in this action is virtually identical to her amended complaint in the prior

action, and the Court fully agrees with the Magistrate Judge that the causes of action in the

lawsuit are the same as those adjudicated in the prior action. In addition, this action

involves the same parties as the prior action. Accordingly, the Court finds no merit to

Plaintiff’s objections, and, for the same reasons set forth by the Magistrate Judge, the

Court finds that this action is barred by the doctrine of res judicata and is subject to

summary dismissal without prejudice.




                                               3
     2:20-cv-01748-BHH       Date Filed 12/16/20   Entry Number 29      Page 4 of 4




                                     CONCLUSION

      Based on the foregoing, it is hereby ORDERED that the Magistrate Judge’s Report

(ECF No. 17) is adopted and specifically incorporated herein; Plaintiff’s objections (ECF

No. 22) are overruled; Plaintiff’s Rule 59(e) motion (ECF No. 28) is denied as moot; and

this action is summarily dismissed without prejudice.

      AND IT IS SO ORDERED.

                                                        /s/Bruce H. Hendricks
                                                        United States District Judge

December 15, 2020
Charleston, South Carolina




                                            4
